The opinion of the court was delivered by
Marshall, J.:
In this action an opinion was filed February 6, 1926. (Chaput v. Demars, ante, p. 273.) The plaintiff has filed a motion for a rehearing in which lie urges that the sufficiency of the notice in respect to the description of real property was not determined by this court.
The notice was as follows:
“Notice to Trim Hedge.

“To Joseph Chaput:

“You are hereby notified to trim the hedge fence located on the land on west line of NE% section 15-7-2 to a height of five feet within thirty days, and if said hedge is not trimmed I will have the same cut and costs charged to you according to law and the provisions chapter 253, Laws of Kansas, 1919,. p. 348.
“Aug. 17-1923, (Signed) George Benoche, Road Overseer.”
The court takes judicial notice of the fact that all of Cloud county-lies west of the sixth principal meridian. The notice was sdfficient. to accomplish the purpose for which it was given.
The motion is denied.